internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------ ----------------------------------- ------------------------------ ------------- ------------------------------- - -re private_letter_ruling department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-155297-05 date date ----------------------------- ------------------- ------------------------------ ------------------------------ ----------------------- --------------------------------------------------------------------------------- legend decedent date spouse daughter date state court ---------------------------------------------------------------------------------------------------------- dear ---------- date and subsequent correspondence requesting a generation-skipping_transfer gst tax ruling related to a proposed transaction testate on date survived by spouse daughter and daughter’s descendants the facts submitted and representations made are as follows decedent died this letter is in response to your authorized representative’s letter dated pursuant to the provisions of decedent’s last will and testament all the residue of paragraph ninth subsection a provides that the trustee shall pay to spouse decedent’s estate was transferred to the trustee of a testamentary_trust established under paragraph ninth of the will referred to herein as trust the entire income of trust in periodic installments spouse died on date paragraph ninth subsection b provides that upon spouse’s death the trustee shall continue to hold all property in trust for the benefit of daughter and shall distribute to daughter the entire income of trust in periodic installments paragraph ninth subsection c provides that upon daughter’s death the entire plr-155297-05 net_income of the trust is to be distributed to daughter’s children or their lineal_descendants per stirpes until twenty-one years after the death of the last of decedent’s lineal_descendants living at the time of decedent’s death thereafter the trust shall terminate and be distributed to decedent’s then living issue per stirpes the trustee and the current beneficiaries of trust propose to reform trust so that the income_beneficiary of trust will receive an annual distribution equal to the greater of the net_income of the trust or a unitrust_amount equal to five percent of the net fair_market_value of the trust the parties plan to petition state court for an order granting the trustee the authority to alter the distribution of income in the manner described above to trust since decedent’s death the trustee of trust now seeks a ruling that the proposed judicial reformation of trust to allow the trustee to distribute to the income_beneficiary the greater of the trust’s net_income or a unitrust_amount equal to five percent of the trust assets revalued annually will not affect the status of trust as being exempt from the gst tax it has been represented that no actual or constructive additions have been made sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gst tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 b or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter plr-155297-05 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax because the trust was irrevocable on date will not cause the trust to lose its exempt status in general unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes in the appropriate local court approves a modification to the trust that converts a's income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the example concludes that the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification rather the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a's issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter in this case as in example the proposed modification in this case can only operate to increase the amount distributable to the income_beneficiary and decrease the amount distributable to the remaindermen therefore the proposed modification does not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification further the proposed modification does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in trust therefore based on the facts and representations we conclude that the proposed modification will not result in trust losing its exempt status for gst tax purposes plr-155297-05 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statements executed by the appropriate parties while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and ruling is being sent to your authorized representative representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch passthroughs special industries enclosure copy for purposes
